PER CURIAM
Defendant appeals a judgment of conviction for one count of assault in the first degree, ORS 163.185, and two counts of assault in the second degree, ORS 163.175. He contends that the trial court erred in refusing to merge the guilty verdicts for second-degree assault with the verdict for first-degree assault. The state concedes that the trial court erred by failing to merge the verdicts and agrees with defendant that the case should be remanded with instructions for the trial court to enter a judgment reflecting a single conviction for assault in the first degree. We agree and accept the state’s concession.
Reversed and remanded for entry of a judgment reflecting a single conviction for first-degree assault and for resentencing; otherwise affirmed.